DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “each of the plurality of connectors has a protrusion or a ridge” while parent claim 1 recites “each of the plurality of connectors having a plurality of protrusions”. It is unclear whether the protrusion (or ridge) of claim 8 is intended to be the same or different as that of the plurality of protrusions for each connector of claim 1. Similarly, claims 9-11 are indefinite as it is unclear whether the protrusion or ridge recited is intended to be the same or different as that of the plurality of protrusions for each connector of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0145370 (Nihalani) in view of U.S. Patent Application Publication No. 2013/0361380 (Otto et al.) and U.S. Patent Application Publication No. 2013/0331642 (Schauer et al.).
Regarding claim 1, Nihalani teaches a gastric vest system for treating excessive weight or obesity in mammals ([0011]), comprising: 
a vest (Figure 2A, skirt, 200) having a left edge and a right edge, the vest (200) configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the left edge is adjacent to the right edge when the vest (200) is snugly positioned around the stomach or the modified stomach ([0011]; [0048]; [0050]; Figure 2A); 
a plurality of tabs (Figure 2A, receiver, 214, 216, 218) extending from a surface of the vest (200), each of the plurality of tabs (214, 216, 218) having an opening (receivers 214, 216, 218 have opening, [0051]); and 
a plurality of connectors (Figure 2A, connectors, 208, 210, 212) extending outward from an edge of the vest (200), each of the plurality of connectors (208, 210, 212) having a protrusion which is used to provide a securing mechanism to the respective tab (214, 216, 218) and configured to be inserted through the opening (male connector 208, 210, 212 received in each respective female receiver 214, 216, 218, [0051]). 
Nihalani teaches the vest may have various shapes such as a conical cylinder ([0018]), a parallelogram ([0050]), a butterfly shape ([0022]), or a pear shape ([0024]), but fails to disclose the vest is trapezoid shaped.
However, Otto teaches a gastric vest system for treating excessive weight or obesity in mammals (abstract; [0025]), comprising: a trapezoidal-shaped vest having a left edge and a right edge, the trapezoidal-shaped vest configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the left edge is adjacent to the right edge when the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach (Figure 3B; [0074]-[0076]); and a plurality of connectors extending outward from an edge of the vest (Figure 3B; laces, [0075]-[0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Nihalani to have a trapezoid shape as taught by Otto, because Otto teaches such a shape enables the vest to better fit the stomach by mimicking its shape ([0074]).
Nihalani does not teach the plurality of tabs extend upward from the vest surface, and does not teach each of the plurality of connectors has a plurality of protrusions.
However, Schauer et al. teaches a gastric vest system for treating excessive weight or obesity in mammals ([0002]; [0003]; [0026]), comprising: a vest (Figures 1A-D, substrate, 14) having a left edge and a right edge, the vest (14) configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the left edge is adjacent to the right edge when the vest (14) is snugly positioned around the stomach or the modified stomach ([0029]; Figures 1D, 6, and 7); a plurality of tabs (Figure 1A, band member, 16 second end, 44 with aperture, 48) extending upward from a surface of the vest (14), each of the plurality of tabs (16) having an opening (48) ([0042]); and a plurality of connectors (Figures 1A and 2A, barb, 46) extending outward from an edge of the vest (14), each of the plurality of connectors (46) having a plurality of protrusions which are used to provide a securing mechanism to the respective tab and configured to be inserted through the opening (48) (teeth of barb 46 passed through aperture 48, see Figures 2A-B; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tabs with an opening of Nihalani to extend upward from a surface of the vest, and to modify the connectors of Nihalani to each include a plurality of protrusions for insertion through an opening of a respective tab, as taught by Schauer et al., because Schauer et al. teaches such a securement configuration permits adjustment of the diameter of the vest by progressively passing the protrusions of a respective connector through each respective tab opening ([0042]).
Regarding claim 3, Nihalani in view of Otto and Schauer et al. teaches all the limitations in claim 1. The modified vest of Nihalani and Otto teaches the trapezoidal-shaped vest includes a top cutout and a bottom cutout (top and bottom has inward or concave edge, [0048]; see Figures 9A-B).
Regarding claims 4 and 6, Nihalani in view of Otto and Schauer et al. teaches all the limitations of claim 2. The modified vest of Nihalani, Otto, and Schauer et al. does not specify the top cutout is larger in surface area than the bottom cutout, and does not specify the top cutout has a shape of a semi-circle or a U-shape, as cited.
However, Nihalani teaches an alternative embodiment of a vest system wherein the vest (Figure 6, skirt, 600) includes a semi-circular top and bottom cutouts (Figure 6, indentations, 602 and 604) (Figure 6; [0072]-[0073]). Nihalani teaches the size of each cutout may be different ([0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Nihalani, Otto, and Schauer et al. such that the top cutout is larger in surface area than the bottom cutout as further taught by Nihalani, because Nihalani teaches the size of each cutout may “be varied in order to provide an optimal fit around the stomach” ([0073]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top cutout of Nihalani, Otto, and Schauer et al. such that the top cutout has a semi-circle shape as taught by Nihalani Figure 6, because Nihalani teaches the cutout may have “any shape” that facilitates an optimal fit ([0073]).
Regarding claim 5, Nihalani in view of Otto and Schauer et al. teaches all the limitations of claim 3. Nihalani teaches the top cutout is configured to accommodate gastric arteries (The limitation “to accommodate gastric arteries” is intended use. The top cutout of Nihalani is capable of performing this function as the skirt 900 is capable of being placed in various positions on the stomach, [0043]; [0050]; [0052]; [0073]).
Regarding claim 7, Nihalani in view of Otto and Schauer et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto, and Schauer et al. teaches each of the plurality of connectors (Nihalani, 208, 210, 212; Schauer et al., 46) extends outward from the left edge or the right edge of the trapezoidal-shaped vest (Nihalani, 200) (see discussion for claim 1; Nihalani, Figure 2A; Schauer et al., Figure 1A).
Regarding claims 8-12, Nihalani in view of Otto and Schauer et al. teaches all the limitations of claim 1. The modified vest of Nihalani, Otto, and Schauer et al. teaches each of the plurality of connectors (Nihalani, 208, 210, 212; Schauer et al., 46) has a protrusion or a ridge (Schauer et al., Figures 2A-B, barbs, 46 have teeth, 50) (see discussion for claim 1; Nihalani, [0051]; Schauer et al., [0042]); wherein each of the plurality of tabs (Nihalani, 214, 216, 218; Schauer et al., end 44 of band 16) has a contact portion for holding the protrusion or the ridge (Schauer et al., 46, 50) in place (see Schauer et al., Figures 2A-B and [0042]); wherein the protrusion or the ridge (Schauer et al., 46, 50) has a flat portion for resting against the contact portion (see Schauer et al., Figures 2A-B and [0042]); wherein a cross-sectional area of the protrusion or the ridge (Schauer et al., 46, 50) is larger than a cross-sectional area of a respective one of the plurality of openings (Schauer et al., 48) (see Schauer et al., Figures 2A-B and [0042]); and wherein each of the plurality of connectors (Nihalani, 208, 210, 212; Schauer et al., 46) has a flat side (see Schauer et al., Figures 2A-B and [0042]; Nihalani, Figure 2A).
	Regarding claim 13, Nihalani in view of Otto and Schauer et al. teaches all the limitations of claim 13. The modified vest of Nihalani, Otto, and Schauer et al. teaches the trapezoidal-shaped vest is configured to cover a lesser curvature and a greater curvature of the stomach or the modified stomach when the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach (Nihalani, [0043]; [0050]; [0052]; Otto, [0074]-[0076]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0145370 (Nihalani) in view of U.S. Patent Application Publication No. 2013/0361380 (Otto et al.) and U.S. Patent Application Publication No. 2013/0331642 (Schauer et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0257033 (Frering et al.).
Regarding claim 2, Nihalani in view of Otto and Schauer et al. teaches all the limitations of claim 1. Nihalani, Otto, and Schauer et al. teach the trapezoidal-shaped vest (Nihalani, 900) is made of a silicon elastomer material (Nihalani, [0054]-[0055]), but do not teach the material is infused with radiopaque material to allow the trapezoidal-shaped vest to be seen under x-ray.
However, Frering et al. teaches a gastric band system for treating obesity ([0001]; [0025]), the band made of a silicon elastomer material infused with radiopaque material to allow the trapezoidal-shaped vest to be seen under x-ray ([0150]; [0152]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Nihalani, Otto, and Schauer et al. such that the silicon elastomer material is infused with a radiopaque material as taught by Frering et al., because Frering et al. teaches providing such a radiopaque material allows the implant to be seen under x-ray following placement to confirm its proper placement ([0152]).
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 2 September 2022, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 103 citing at least Nihalani have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of Nihalani and at least Otto and Schauer et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2006/0129027 (Catona) teaches a gastric vest comprising a plurality of tabs extending upward from a surface of the vest, each having a slot to receive a protrusion of each of a plurality of connectors extending from the edge of the vest (see Figure 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/           Primary Examiner, Art Unit 3791